Opinion filed November 14, 2019




                                      In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-17-00347-CR
                                  __________

         JOHNNY BLANCHARD WILLIAMSON, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR24275


                     MEMORANDUM OPINION
      The grand jury indicted Appellant, Johnny Blanchard Williamson, for the
offense of continuous violence against the family. Appellant waived a jury. After a
bench trial, the trial court found Appellant guilty and assessed his punishment at
confinement for ten years. We affirm.
      In his sole issue on appeal, Appellant claims that the trial court violated his
due process rights. He contends that the trial court deprived him of due process
when it did not conduct an informal inquiry into Appellant’s competence to stand
trial and when it failed to subsequently order a competency trial.
      On appeal, Appellant does not challenge the sufficiency of the evidence to
support his conviction. Therefore, we will not detail the evidence related to the
commission of the offense.
      The trial court first inquired about Appellant’s competency during a hearing
on a motion for continuance. When the trial court asked Appellant’s counsel about
Appellant’s competency, counsel told the trial court that Appellant was competent
to stand trial. Appellant was present when trial counsel made the statement.
      Subsequently, Appellant was late to a preliminary hearing, and on another
occasion, Appellant did not show up for a pretrial hearing on a motion to quash.
Trial counsel had previously informed the trial court that Appellant did not have
transportation and that the two of them had experienced trouble meeting. At the
hearing on the motion to quash, trial counsel also informed the trial court that he and
Appellant had communication difficulties.
      Later, on the first day of trial, Appellant discussed his mental condition with
the trial court. Additionally, trial counsel told the trial court about Appellant’s
history with the Texas Department of Mental Health and Mental Retardation
(MHMR). Trial counsel also noted the difficulty that he had when he tried to
communicate with Appellant. However, counsel indicated that he did not believe
that Appellant was incompetent or insane.         As of the trial date, no mental
examination had been performed in connection with this case. The record reflects
that Appellant had not filed a formal motion for a mental examination.
      A defendant’s due process rights are violated when he is tried while he is
incompetent. Turner v. State, 422 S.W.3d 676, 688–89 (Tex. Crim. App. 2013).
Generally, a defendant is presumed to be competent to stand trial unless


                                          2
proved otherwise by a preponderance of the evidence. TEX. CODE CRIM. PROC. ANN.
art. 46B.003(b) (West 2018). If, however, a defendant does not have “sufficient
present ability to consult with [his] lawyer with a reasonable degree of rational
understanding,” or if he does not have “a rational as well as factual understanding of
the proceedings against [him],” then he is considered incompetent to stand trial. Id.
art. 46B.003(a).
      Either party may suggest by motion, or the court may suggest on its own
motion, that the defendant may be incompetent to stand trial. Id. art. 46B.004(a).
The suggestion of incompetency, which “may consist solely of a representation from
any credible source that the defendant may be incompetent,” is the threshold that
triggers an informal inquiry under the statute. Id. art. 46B.004(c-1). The factors to
consider that suggest the need for an informal inquiry include whether the defendant
can “(A) rationally understand the charges against [him] and the potential
consequences of the pending criminal proceedings; (B) disclose to counsel pertinent
facts, events, and states of mind; (C) engage in a reasoned choice of legal strategies
and options; (D) understand the adversarial nature of criminal proceedings;
(E) exhibit appropriate courtroom behavior; and (F) testify.” George v. State, 446
S.W.3d 490, 500 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d) (quoting CRIM.
PROC. art. 46B.024(1)); see CRIM. PROC. art. 46B.004(c-1).
      If there is a suggestion that the defendant might be incompetent, then the trial
court must first make an informal inquiry to determine whether “there is some
evidence from any source that would support a finding that the defendant may be
incompetent to stand trial.” CRIM. PROC. art. 46B.004(c). The trial court is not
required to follow any specific protocols for the informal inquiry. George, 446
S.W.3d at 501. If some evidence of incompetency is found, the trial court must then




                                          3
order a competency examination and, with certain exceptions not applicable here,
must hold a formal competency trial. CRIM. PROC. art. 46B.005(a)–(c).
         Because the trial court can observe the defendant’s mannerisms and
behaviors, it is in a better position to determine whether a defendant is competent.
The trial court’s decision whether to hold an informal inquiry and its findings
following the inquiry are reviewed for an abuse of discretion. George, 446 S.W.3d
at 499; Goswick v. State, No. 11-16-00164-CR, 2017 WL 2986841, at *2 (Tex.
App.—Eastland July 13, 2017, no pet.) (mem. op., not designated for publication).
“We do not substitute our judgment for that of the trial court; instead, we determine
whether the trial court’s decision was unreasonable.” Goswick, 2017 WL 2986841,
at *2.
         We will first address that part of Appellant’s claim in which he argues that the
trial court erred when it did not make an informal inquiry into his competence to
stand trial. Appellant asserts in his brief that the trial court should have conducted
an informal inquiry into Appellant’s competency because suggestions of
incompetency were apparent. However, the record reflects that the trial court did in
fact make two separate informal inquiries into Appellant’s competency to stand trial.
         The first informal inquiry was conducted during the pretrial hearing on
Appellant’s motion for continuance. At the hearing, Appellant’s counsel told the
trial court that he had considerable trouble meeting with Appellant. Counsel
explained that one of the main reasons for that difficulty was that Appellant did not
have transportation. The trial court subsequently asked counsel whether he believed
that Appellant was competent to stand trial, and Appellant’s counsel responded:
“Your Honor, he is competent to stand trial.”
         The second informal inquiry was conducted on the first day of trial. Appellant
personally told the trial court: “I had a baby in November, and I’ve been going


                                             4
through some CPS stuff, and I kind of had a pretty much mental-type breakdown
during November. . . . I don’t feel like I’m ready to face today. Like, I’ve been
breaking down crying. I’ve had conflict with myself in my head.” When the trial
court asked Appellant whether he had been able to see a medical professional,
Appellant replied that he had scheduled an appointment with MHMR. The trial court
then asked trial counsel whether he believed that Appellant was able to assist him
with a reasonable degree of rational understanding in preparing his defense; trial
counsel answered in the affirmative.
      Appellant argues that there were other suggestions of incompetency that
warranted an informal inquiry. We disagree. In his brief, Appellant asserts that he
made “[c]onsistent outbursts at trial, some of which were nonsense,” as a suggestion
of incompetency. However, “disruptive courtroom conduct and a general failure to
cooperate are not probative of incompetence to stand trial.” George, 446 S.W.3d at
501. Further, the examples that Appellant cites in his brief do not show that
Appellant made any nonsensical outbursts. To the contrary, his interruptions or
comments were “timely, topical, and logically related to the questions and answers
offered during” the examination of himself or other witnesses. Id. (quoting Moore v.
State, 999 S.W.2d 385, 395 (Tex. Crim. App. 1999)).
      Appellant’s other purported suggestions of incompetence all concern his
history of mental disorders. A defendant’s history of mental illness or bizarre
behavior does not automatically require an inquiry into competence to stand trial.
Ashley v. State, 404 S.W.3d 672, 678 (Tex. App.—El Paso 2013, no pet.). In this
case, Appellant does not show how his mental illnesses affected his then-present
ability to communicate with his counsel or understand the proceedings.
      The trial court had the opportunity to observe Appellant. Further, the trial
court questioned Appellant’s trial counsel regarding Appellant’s competency. The


                                         5
trial court conducted not one but two informal inquiries as to Appellant’s
competency.     Upon this record, we cannot say that the trial court abused its
discretion. Appellant has not shown that his due process rights were violated.
      Next, we will briefly address what we take to be Appellant’s claim that the
trial court should have held a formal competency trial following the informal
inquiries. Before a trial court is required to order and conduct a competency trial,
the trial court must find at the informal inquiry stage that there is more than a scintilla
of evidence that would support a rational finding of fact that the accused is
incompetent to stand trial. Turner, 422 S.W.3d at 696. In so finding, the trial court
must put aside any evidence of competency and consider only evidence of
incompetency. Id.
       During these proceedings, the trial court had an opportunity to observe
Appellant’s behavior. Further, when the trial court asked Appellant’s trial counsel
to comment upon Appellant’s competency, trial counsel stated that Appellant was
competent. Also, Appellant’s counsel stated at a pretrial hearing that the difficulty
in communication was mainly due to Appellant’s lack of transportation and not due
to Appellant’s mental issues. Trial counsel told the trial court that he and Appellant
had a “good long discussion” where counsel learned of some of Appellant’s mental
health issues. Furthermore, when Appellant personally addressed the trial court,
there was no indication that he was unable to communicate with his attorney or to
understand the proceedings. As such, Appellant has provided no evidence that
would support a rational finding that he was incompetent to stand trial. The trial
court conducted two informal inquiries into Appellant’s competence. There is
nothing in this record to show that those inquiries contained any reason to order a
mental examination and competency trial. We overrule Appellant’s sole issue on
appeal.


                                            6
        We affirm the judgment of the trial court.




                                                           JIM R. WRIGHT
                                                           SENIOR CHIEF JUSTICE


November 14, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J,
Stretcher, J., and Wright, S.C.J. 1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.



                                                      7